Order entered August 15, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01077-CV

                            IN RE TODD TOMASELLA, Relator

                           On Appeal from the 86th District Court
                                 Kaufman County, Texas
                               Trial Court Cause No. 61378

                                           ORDER
       The Court has before it relator=s petition for writ of habeas corpus and request for interim

relief. Pending this Court’s determination of relator=s petition on the merits and until further

order of this Court, it is ORDERED that relator Todd Tomasella be released from the custody of

the Sheriff of Kaufman County only upon his posting a good and sufficient cash bond,

conditioned as required by law, in the sum of $47,774.31, plus all expenses which may be

incurred by peace officers in rearresting relator in the event that relator fails to appear at any

hearing before this Court or violates some other condition of the bond.
       In the event relator Todd Tomasella gives such bond, the Sheriff of Kaufman County is

ORDERED to immediately forward a certified copy of the bond to the Clerk of this Court. This

order releases relator Todd Tomasella only from custody under the written order dated March 28,

2013, entitled Order for Writ of Commitment for Todd Michael Tomasella, and Setting of Bond,

issued by the 86th Judicial District Court of Kaufman County, Texas, in the case styled In the

Interest of M.D.T., a Child.

       The Court requests that real party in interest and respondent file any responses to the

petition by August 26, 2013.



                                                   /s/    DOUGLAS S. LANG
                                                          JUSTICE